Title: From Thomas Jefferson to William Rawle, 14 December 1793
From: Jefferson, Thomas
To: Rawle, William



Sir
Philadelphia Dec. 14. 1793.

I have to acknolege the receipt of your favor of the 9th. inst. and in answer thereto to observe that where the witnesses who deposed on the former occasion can be procured, it would be proper they should be reexamined: where they cannot be procured, the depositions formerly taken may be sent to the Executive to give such weight to them as shall be thought proper. The arbitration being declined by the agent for the owners of the vessel, you will be so kind as to proceed to have the depositions taken either by yourself, or, as you have a delicacy about that, by such other person as you shall appoint. I am with esteem Sir your most obedt. servt

Th: Jefferson

